Citation Nr: 1608631	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to an initial evaluation in excess of 70 percent for generalized anxiety disorder. 

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU), prior to April 6, 2012.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2013 rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In October 2012, the Veteran was afforded a Board videoconference hearing before the undersigned.  A copy of the hearing transcript has been associated with the record.

The September 2008 rating decision denied entitlement to service connection for hypertension.  In a December 2012 decision, the Board, in relevant part, denied service connection for hypertension.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court), which led to a June 2013 Joint Motion for Partial Remand remanding the issue of service connection for hypertension to the Board.

In August 2014, the Board remanded the Veteran's appeal for further evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's generalized anxiety disorder was manifested by occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood, but without total social impairment.

2.  Prior to April 6, 2012, the Veteran's service-connected generalized anxiety disorder rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for generalized anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9400 (2015).  

2.  The criteria for entitlement to a TDIU prior to April 6, 2012, have been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim for an increased evaluation for generalized anxiety disorder. 
Regarding the TDIU claim, in light of the favorable determination being reached in this decision, the Board finds that no further discussion of the VCAA is necessary as any error that was committed as to either the duties to notify or assist is harmless.

The claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for a generalized anxiety disorder.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015). 

In this case, VA obtained all service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in February 2012 and March 2015.  The AOJ also obtained a VA addendum medical opinion in March 2013.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, provided rationale for the conclusions given, and provided sufficient information to evaluate the service-connected psychiatric disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected psychiatric disorder since he was last examined in March 2015.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015). 

In October 2012, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a Veterans Law Judge (VLJ) has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2) (2015);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In August 2014, the Board remanded the Veteran's claim for an increased evaluation for generalized anxiety disorder so the AOJ could issue a Statement of the Case (SOC).  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased evaluation for generalized anxiety disorder is thus ready to be considered on the merits.

II.  Generalized Anxiety Disorder 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the severity of the service-connected generalized anxiety disorder has not materially changed during the appeal period and a uniform evaluation is warranted. 

In an August 2015 rating decision, the AOJ granted the Veteran a 70 evaluation for his generalized anxiety disorder effective April 23, 2008, the date of his initial claim for service connection.  The Veteran's generalized anxiety disorder has been rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  

Under these criteria, the next higher rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  
The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders fifth edition (DSM-V).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., p. 32.)).  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

For the following reasons, the Board finds that the evidence warrants a 70 percent rating for the entire appeal period.  

In February 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The Veteran reported being hospitalized in 2005 for having homicidal thoughts toward his father-in-law, who decided to not leave him the family business.  He endorsed symptoms of depressed mood, anxiety, and suspiciousness.  The VA examiner determined that the Veteran's generalized anxiety disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

In March 2013, the AOJ obtained an addendum medical opinion regarding the Veteran's generalized anxiety disorder.  The Veteran reported sleeping seven to eight hours per night and experienced anxiety in crowds.  He denied depressive symptoms except for anhedonia.  He also indicated that he had conflicts in his work setting due to animosity with his father-in-law.  The Veteran stated that he sold enough gravestones to get by and that he planned to retire in two years.  The VA examiner indicated that the Veteran had occasional decrease in work efficiency due to intermittent concentration difficulties and intermittent period of inability to perform occupational tasks.

In December 2013, Dr. J.S., a private physician, proffered an assessment regarding the severity of the Veteran's generalized anxiety disorder.  Upon examination the Veteran described chronic worry, depression, and irritability.  The Veteran's examination interview was logical and goal-directed.  There were no psychotic phenomena elicited during the interview.  The Veteran reported nightmares that occurred between two and three times per week, and intrusive thoughts.  Dr. J.S. summarized that the Veteran had serious deficits in interpersonal, social, vocational, and avocational areas of functioning.  The Veteran was assigned a GAF score of 50.

In January 2015, VA received another medical opinion from Dr. H.N., a private physician, dated in July 2010.  The Veteran reported arguments with family members over his substance abuse, blackouts, brooding over the past, concern over physical health, continued substance abuse, depressed mood, difficulty falling asleep, difficulty with intimate relationships, diminished ability to feel pleasure, diminished interest in being with other people, distressing and intrusive memories of trauma, marital discord, recurrent dreams of trauma, and social withdrawal.  Dr. H.N. observed that the Veteran was well-oriented in all spheres with negligible degrees of conceptual disorganization.  He denied hallucinations.  The Veteran was volatile and unpredictable.  Dr. H.N. assigned a GAF score of 40.

In March 2015, the Veteran was afforded a VA examination to determine the severity of his generalized anxiety disorder.  The Veteran stated that he had a few friends, but was typically socially isolated.  He was fired from his father-in-law's business due to anger outbursts and irritability.  The Veteran described increased anxiety, nightmares, waking up with sweats, and thrashing in his sleep.  He reported being sober for twenty months.  He endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and difficulty adapting to stressful circumstances.  The VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.

A higher schedular rating of 100 percent is not warranted, however, as that rating requires evidence of total occupational and social impairment.  At each examination, the Veteran demonstrated an intact thought process and denied hallucinations.  Each of the Veteran's examination interviews were logical and goal-directed.  Lastly, the Veteran has maintained social relationships throughout the appeal period.  At the March 2015 VA examination, the Veteran stated that he had a few friends.

The Board has also considered the lay statements of record describing the Veteran's generalized anxiety disorder.  However, neither the lay statements nor the medical evidence of record establishes that, during the current appeal period, the Veteran manifested total occupational and social impairment in order to meet the criteria for a 100 percent rating.  

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).
If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level of occupational and social impairment attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the Veteran's generalized anxiety disorder.

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance.

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 


III.  TDIU 

In an August 2015 rating decision, the AOJ granted a TDIU and assigned an effective date of April 6, 2012.  The Veteran was last employed by his father-in-law.  The Veteran filed his claim for service connection for an acquired psychiatric disorder on April 23, 2008.  The Veteran's attorney contends that the Veteran's employment with his father-in-law constituted marginal employment and that the Veteran is entitled to a TDIU for the entire appeal period.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a). Factors to be considered in determining unemployability include the impact of service-connected disabilities, employment history, educational achievement, and vocational attainment.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service-connected for generalized anxiety disorder that is rated as 70 percent disabling for the entire appeal period.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a).  

In December 2013, Dr. J.S., a private physician, proffered an opinion regarding whether the Veteran was unable to secure and follow substantially gainful employment solely as a result of his service-connected disabilities.  Dr. J.S. opined that the Veteran was unable to secure and maintain substantially gainful employment solely as a result of his generalized anxiety disorder.  He elaborated that the Veteran's capacity to focus and sustain attention in a productive and work centered manner was substantially impaired due to intrusive memories, chronic anger, rage, and interpersonal stress.  The Veteran was unable to secure and follow substantially gainful employment effective March 1993.  In March 1993 the Veteran gave up his job as a truck driver and accepted a job with his father-in-law.  The Veteran stated that his father-in- law told him that he gave him a job so that his daughter and grandchild would have a roof over their heads.  Dr. J.S. continued that the Veteran was hired and protected by family from the stresses of competitive employment.  He concluded that, given the Veteran's employment history, his record of anger and severe conflict rendered him unemployable in a competitive work environment.

The Veteran's VA treatment records include documentation of a variety of altercations with his father-in-law.  In September 2005, the Veteran had an altercation with his father-in-law over sick leave.  He began drinking heavily.  His friends were concerned about what he might do when intoxicated.  Despite the Veteran's behavior, he was still offered employment by his father-in-law.  The Board finds that the weight of the evidence supports the assertion that the Veteran's employment with his father-in-law constituted marginal employment.  Therefore, a TDIU is warranted for the entire appeal period.

In sum, the Board finds that Veteran's service connected generalized anxiety disorder precludes him from obtaining substantially gainful employment.  Therefore, a grant of TDIU is warranted prior to April 6, 2012.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An initial evaluation in excess of 70 percent for generalized anxiety disorder is denied. 

A TDIU prior to April 6, 2012, is granted, subject to the regulations governing the award of monetary benefits. 


REMAND

In August 2014, the Board remanded the issue of entitlement to service connection for hypertension to afford the Veteran a VA examination to determine the nature and etiology of his hypertension.  The VA examiner was directed to determine whether it was at least as likely as not that the Veteran's hypertension was casually or etiologically related to the Veteran's active service.  The VA examiner was also asked to provide an opinion regarding whether the Veteran's hypertension was caused or aggravated beyond its natural progression by the service-connected generalized anxiety disorder.  Subsequently, the Veteran was afforded an examination in March 2015.  With regard to aggravation, the VA examiner opined, "[t]he claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness."  The VA examiner's opinion does not address whether the Veteran's hypertension was aggravated beyond its natural progression by his service-connected generalized anxiety disorder.  Additionally, the VA examiner's opinion raises the issue of whether the Veteran's hypertension preexisted service.  Therefore, a remand is necessary to obtain a VA addendum opinion to resolve these issues.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the March 2015 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's hypertension.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must:

a. Provide an opinion as to whether the Veteran's hypertension clearly and unmistakably existed prior to service.

b. If the VA examiner determines that the Veteran's hypertension clearly and unmistakably existed prior to service, then he or she must determine whether the Veteran's hypertension was clearly and unmistakably not aggravated by service.

c. Provide an opinion as to whether the Veteran's hypertension is at least as likely as not (i.e. probability of 50 percent or greater) was caused by or aggravated beyond its natural progression by the service-connected generalized anxiety disorder.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After completing the development above, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental SOC (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


